Exhibit 10.27






AKAMAI TECHNOLOGIES, INC.


Policy on Director Compensation Payable Upon Departure from the Board




Upon a non-employee director’s departure from the Board, such director, if he or
she has completed one year of Board service, will receive:


•
A cash payment equal to the pro-rated annual cash retainer payable to such
director under Akamai’s non-employee director compensation plan and

•
Acceleration of 100% of the unvested DSUs and RSUs held by such director at the
time of departure. Such shares will become exercisable in full.

In addition, if a director has completed three years of Board service at the
time of departure, 100% of the unvested stock options initially granted to such
director upon joining the Board will accelerate at the time of departure and
become exercisable in full.
In addition, if a director has completed two years of Board service at the time
of departure, 100% of the unvested RSUs initially granted to such director upon
joining the Board will accelerate at the time of departure and become
exercisable in full.







